Supreme Court of Florida
                                   ____________

                                  No. SC13-1223
                                  ____________

                               T.S., A JUVENILE,
                                     Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                [February 26, 2015]

PER CURIAM.

      We initially accepted jurisdiction of the decision of the Third District Court

of Appeal in State v. T.S., 114 So. 3d 343 (Fla. 3d DCA 2013), based on express

and direct conflict with the decisions of the Fourth District Court of Appeal in

A.W. v. State, 82 So. 3d 1136 (Fla. 4th DCA 2012), McKelvin v. State, 53 So. 3d
401 (Fla. 4th DCA 2011), and Solino v. State, 763 So. 2d 1249 (Fla. 4th DCA

2000), and the decision of the Fifth District Court of Appeal in State v. Rewis, 722
So. 2d 863 (Fla. 5th DCA 1998). Upon further consideration, we conclude that

jurisdiction was improvidently granted. Accordingly, we hereby discharge

jurisdiction and dismiss this review proceeding.
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Third District - Case No. 3D12-2373

      (Miami-Dade County)

Carlos Jesus Martinez, Public Defender, and Brian Lee Ellison, Assistant Public
Defender, Eleventh Judicial Circuit, Miami, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Richard L. Polin, Bureau
Chief, Brent James Kelleher, Assistant Attorney General, Jeffrey Robert Geldens,
Assistant Attorney General, and Michael William Mervine, Assistant Attorney
General, Miami, Florida,

      for Respondent




                                       -2-